uct Cre. +

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

“ - _ _ —_ _ - = -~ - - _ - - ~ - _ x

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-v. - OF FORFELTURE/
MONEY JUDGMENT
JUAN SANCHEZ PEREZ,
$1 16 Cr. 605 (NSR)~ ©G

Defendant.

WHEREAS, on or about February 13, 2017, JUAN SANCHEZ
PEREZ (the “defendant”), was charged, among others, in a one-count
Superseding Indictment, S1 16 cr, 605 (NSR) (the “Indictment”),
with participating ina conspiracy to distribute, and possess with
the intent to distribute, 500 grams and more of mixtures and
substances containing a detectable amount of cocaine, in violation
of 21 U.S.C. § 846 (Count One);

WHEREAS, the Indictment included a forfeiture allegation
as to Count One, seeking forfeiture to the United States, pursuant
to 21 U.S.C. § 853, of any and all property constituting, or
derived from, any proceeds obtained, directly or indirectly, as a
result of the offense charged in Count One of the Indictment, and
any and all property, used or intended to be used, in any manner
or part, to commit or to facilitate the commission of, the offense

charged in Count One of Indictment, including but not limited to

a sum in United States currency representing the amount of proceeds

i

 

 

 

 
obtained as a result of the offense charged in Count One of the
Indictment ;

WHEREAS, on or about ue, Wed Qc, 2017, the defendant
pled guilty to a lesser-included offense of Count One of the
Indictment, pursuant to a plea agreement with the Government,
wherein the defendant admitted the forfeiture allegation with
respect to Count One of the Indictment and agreed to forfeit,
pursuant to 21 U.S.C. § 853, a sum of money equal to $5,000 in
United States currency, representing the amount of any and all
property constituting, or derived from, any proceeds obtained,
directly or indirectly, as a result of the offense charged in Count
One of the Indictment, and any and all property used, or intended
to be used, in any manner or part, to commit or to facilitate the
commission of, the offense charged in Count One of the Indictment;
and

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $5,000 in United States currency
representing the amount of any and all property constituting, or
derived from, any proceeds obtained, directly or indirectly, as a
result of the offense charged in Count One of the Indictment, and
any and all property used, or intended to be used, in any manner
or part, to commit or to facilitate the commission of, the offense

charged in Count One of the Indictment;

 

 
IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Joon H. Kim, Acting
United States Attorney, Assistant United States Attorney, Olga I.
Zverovich, of counsel, and the defendant, and his counsel, Mary
Anne Wirth, Esq. that:

1, As a result of the offense charged in Count One of |
the Indictment, to which the defendant pled guilty, a money
judgment in the amount of $5,000 in United States currency (the
“Money Judgment”) shall be entered against the defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, upon entry of this Consent Preliminary Order
of Forfeiture/Money Judgment, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, JUAN
SANCHEZ PEREZ, and shall be deemed part of the sentence of the
defendant, and shall be included in the judgment of conviction
therewith.

3. All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance to the “United States Marshals Service”,
and delivered by mail to the United States Attorney’s Office,
Southern District of New York, Attn: Money Laundering and Asset
Forfeiture Unit, One St. Andrew's Plaza, New York, New York 10007

and shall indicate the defendant’s name and case number.

 

 
4. Upon execution of this Consent Preliminary Order of
Forfeiture/Money Judgment, and pursuant to 21 U.S.C. § 853, the
United States Marshals Service shall be authorized to deposit the
payments on the Money Judgment in the Assets Forfeiture Fund, and
the United States shall have clear title to such forfeited
property. .

5. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, upon entry of this Consent Preliminary Order
of Forfeiture/Money Judgment, the United States Attorney's Office
is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas, pursuant to Rule 45 of the Federal Rules of
Civil Procedure.

6. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

7. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney

Sarah K. Eddy, Co-Chief of the Money Laundering and Asset

 

 

 
Forfeiture Unit, United States Attorney’s Office, One St. Andrew's

Plaza, New York, New York 10007.

8, The signature page of this

Consent Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

JOON H., KIM
Acting United States Attorney for the
Southern District of New York

OLGA I. ZVEROVICH

Assistant United States Attorney
300 Quarropas Street

White Plains, NY 10601

(914) 993-1927

JUAN SANCHEZ PEREZ

 

Bie4 [LT
DATE

By Wa rie es Bh 2 ((~1L-19

JUAN SANCHEZ PHREZ

ay Y td lineal lel OY glecl FE [(-26 17

MARY ANNE WIRTH, ESQ.
Attorney for Defendant
Bleakley Platt & Schmidt, LLP
One North Lexington Avenue
White Plains, NY 10601

SO ORDERED:

 

 

SONORRELCAECOON S. ROMAN
UNITED STATES DISTRICT JUDGE

DATE

Nov: 26 2019

DATE

 

 

 
